DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 2 is objected to because of the following informalities: in line 2, “following the detection” should be “following [[the]] detection”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the heading of the claim discloses a "method" but the body of the claims fail to recite any method steps. Although there are limitations that describe structure that "is used to" to fulfill potential method steps, these limitations appear to be further descriptions of structure rather than positively recited method steps. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “wherein said acceleration sensor is used to detect a flow of gas inside said inhaler” is indefinite because it is unclear if this limitation is intended to be a method step OR if the limitation is a descriptor for the structure of “said acceleration sensor,” which would mean that method claim 13 fails to recite any method steps. Similar limitations in dependent claims 14-19, such as “the appropriateness of use is verified through said acceleration sensor and said proximity sensor” in claim 14 and “said proximity sensor is used to detect positions and/or movements of an internal or external component of said inhaler” in claim 18, are similarly indefinite. For examination purposes, prior art that teaches merely structure or method steps will be interpreted as anticipating the above limitations. Claims 14-19 are rejected for incorporating the above limitations due to their respective dependencies on claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Hollen (US 2016/0051776).
Regarding claim 1, Von Hollen discloses:
Accessory (10; Fig. 3) for an inhaler (12), adapted to be assembled removably on a casing of the inhaler (12) (¶0017 – “system 10 configured to monitor usage of a respiratory medicament delivery device 12 by a subject 14”), comprising: an acceleration sensor (40; ¶0027 – “Sensors 40 may include accelerometers”), a proximity sensor (32; ¶0027 – “– because the switch detects the connection to the cover 23, it can be interpreted as a sensor that detects the proximity of the cover 23), said proximity sensor being of the optical type (¶0021 – “switch 32 may include … an optical sensor based switch”), an electronic circuitry (36; ¶0023) electrically connected to said acceleration sensor (40) and said proximity sensor (32); wherein said electronic circuitry (36) in combination with said acceleration sensor (40) and said proximity sensor (32) is adapted to detect a drug administration process (¶0023 – “processor 36 may be configured to cause storage of information related to use of medicament delivery device 12 during one or more treatment sessions”); wherein said electronic circuitry (36) in combination with said acceleration sensor (40) is adapted to detect an inhalation flow inside said inhaler (12) (¶0027 – “sensors 40 are configured to generate output signals conveying information related to one or more of parameters of the flow of medicament in system 10”).
Regarding claim 2, Von Hollen discloses:
Accessory (10) according to claim 1, wherein said electronic circuitry (36) is adapted to verify the compliance and appropriateness of use following the detection of at least one drug administration process (¶0017 – “System 10 described herein is configured to monitor usage of a respiratory medicament delivery device such that manual tracking of a patient's adherence to a dosage plan by a doctor and/or a patient, for example, is not required. Monitoring usage of medicament delivery device 12 may allow a doctor, for example, to judge the adherence of subject 14 to the dosage plan and encourage increased adherence.”).
Regarding claim 3, Von Hollen discloses:
Accessory (10) according to claim 1, wherein said electronic circuitry (36) in combination with said proximity sensor (32) is adapted to verify the appropriateness of use of said inhaler (¶0027 – the proximity sensor 32 controls when measurements are recorded by allowing or preventing the acceleration sensor 40 being powered and therefore is fully capable of verifying the appropriateness of use of the device by ensuring the cover is removed before use).
Regarding claim 4, Von Hollen discloses:
Accessory (10) according to claim 3, wherein said electronic circuitry (36) in combination with said proximity sensor (32) and said acceleration sensor (40) is adapted to verify the appropriateness of use of said inhaler (12) (¶0027 – the proximity sensor 32 controls when measurements are recorded by allowing or preventing the acceleration sensor 40 being powered and therefore is fully capable of verifying the appropriateness of use of the device by ensuring the cover is removed before use).
Regarding claim 5, Von Hollen discloses:
Accessory (10) according to claim 1, wherein said electronic circuitry (36) in combination with said proximity sensor (32) and/or said acceleration sensor (40) is adapted to detect the opening and/or closing of a shutter or access cap (23) to a mouthpiece (22) of the inhaler (12) (¶0027 – “switch 32 connecting power supply 34 to sensors 40 responsive to cover 23 and/or cover holder 24 being removed from opening 22”).
Regarding claim 8, Von Hollen discloses:
Accessory (10) according to claim 1, wherein said electronic circuitry (36) in combination with said proximity sensor (32) and/or said acceleration sensor (40) is adapted to detect the loading of a dose of the drug into the inhaler (12) (¶0029 – “ The one or more parameters related to monitoring patient usage activity of system 10 may include parameters related to a subject 14 loading a dry powder capsule into system 10”).
Regarding claim 9, Von Hollen discloses:
Accessory (10) according to claim 8, wherein said electronic circuitry (36) in combination with said proximity sensor (32) and/or said acceleration sensor (40) is adapted to detect movements of an internal or external component of the inhaler (12) associated with the loading of the inhaler (¶0029 – monitoring loading of a capsule into the system comprises monitoring an internal component of the inhaler).
Regarding claim 10, Von Hollen discloses:
Accessory (10) according to claim 1, wherein said electronic circuitry (36) in combination with said proximity sensor (32) and/or said acceleration sensor (40) is adapted to detect movements of an internal or external component of the inhaler (12) associated with an inhalation flow (¶0027 – sensor 40 monitors “one or more of parameters of the flow of medicament in system 10” and therefore detects movement of air, an internal component of the inhaler 12, associated with an inhalation flow).
Regarding claim 11, Von Hollen discloses:
Accessory (10) according to claim 1, wherein said electronic circuitry (36) memorizes a program adapted to determine the operation of the accessory (10) (¶0023 – processor 36 is programmed to respond to different sensors to power up, record information, and store said information), and wherein said operation envisages different operating statuses (¶0023 – the different operating statuses include powering up, recording use information, and storing said information).
Regarding claim 12, Von Hollen discloses:
Accessory (10) according to claim 1, specifically adapted for dry powder type inhalers (¶0018 – “dry powder inhaler”).
Regarding claim 13, Von Hollen discloses:
Method for detecting a drug administration process (¶0017 – “system 10 configured to monitor usage of a respiratory medicament delivery device 12 by a subject 14”) realized through an inhaler (12; Fig. 3), envisaging a verification of compliance and appropriateness of use (¶0017 – “System 10 described herein is configured to monitor usage of a respiratory medicament delivery device such that manual tracking of a patient's adherence to a dosage plan by a doctor and/or a patient, for example, is not required. Monitoring usage of medicament delivery device 12 may allow a doctor, for example, to judge the adherence of subject 14 to the dosage plan and encourage increased adherence.”) performed through an acceleration sensor (40; ¶0027 – “Sensors 40 may include accelerometers”) associated with or integrated into said inhaler (12) and through a proximity sensor (32; ¶0027 – “switch 32 connecting power supply 34 to sensors 40 responsive to cover 23 and/or cover holder 24 being removed from opening 22” – because the switch detects the connection to the cover 23, it can be interpreted as a sensor that detects the proximity of the cover 23) associated with or integrated into said inhaler (12) (¶0019 – the sensors 32, 40 are associated with the inhaler 12 through usage event monitoring device 16) and wherein said acceleration sensor (40) is used to detect a flow of gas inside said inhaler (¶0027 – “sensors 40 are configured to generate output signals conveying information related to one or more of parameters of the flow of medicament in system 10”).
Regarding claim 14, Von Hollen discloses:
Method according to claim 13, characterized in that the appropriateness of use is verified through said acceleration sensor (40) and said proximity sensor (32) (¶0027 – the proximity sensor 32 controls when measurements are recorded by allowing or preventing the acceleration sensor 40 being powered and therefore is verifying the appropriateness of use of the device by ensuring the cover is removed before use).
Regarding claim 15, Von Hollen discloses:
Method according to claim 13, characterized in that it envisages a verification of the storage appropriateness of said inhaler (12) (¶0027 – the proximity sensor 32 controls when measurements are recorded by allowing or preventing the acceleration sensor 40 being powered and therefore is verifying the appropriateness of use of the device by ensuring the cover is removed before use).
Regarding claim 16, Von Hollen discloses:
Method according to claim 15, characterized in that the storage appropriateness is verified through said acceleration sensor (40) and/or said proximity sensor (32) (¶0027 – the proximity sensor 32 controls when measurements are recorded by allowing or preventing the acceleration sensor 40 being powered and therefore is verifying the appropriateness of use of the device by ensuring the cover is removed before use).
Regarding claim 17, Von Hollen discloses:
Method according to claim 13, specifically adapted for dry powder type inhalers (¶0018 – “dry powder inhaler”).
Regarding claim 18, Von Hollen discloses:
Method according to claim 13, wherein said proximity sensor (32) is used to detect positions and/or movements of an internal or external component (23) of said inhaler (12) (¶0027 – “switch 32 connecting power supply 34 to sensors 40 responsive to cover 23 and/or cover holder 24 being removed from opening 22”).
Regarding claim 20, Von Hollen discloses:
Inhaler (12; Fig. 3) comprising an acceleration sensor (40; ¶0027 – “Sensors 40 may include accelerometers”), a proximity sensor (32; ¶0027 – “– because the switch detects the connection to the cover 23, it can be interpreted as a sensor that detects the proximity of the cover 23) and an electronic circuitry (36; ¶0023) electrically connected with said acceleration sensor (40) and proximity sensor (32), and adapted to realize the method according to claim 13 (see rejection of claim 13 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen in view of Sutherland et al (US 2017/0325734).
Regarding claim 6, Von Hollen discloses the accessory according to claim 1 but is silent regarding “said electronic circuitry in combination with said proximity sensor and/or said acceleration sensor is adapted to detect its assembly and/or disassembly on the casing of the inhaler.” However, Sutherland teaches an inhaler (301; Fig. 11) with an adherence monitor (304), thus being in the same field of endeavor, that further comprises a proximity sensor (214; Fig. 10) that detects the presence or absence of the inhaler within the housing (209) to ensure that an inhaler is within the monitoring device (¶0108). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Von Hollen to incorporate the proximity sensor that detects assembly of the inhaler with the accessory as taught by Sutherland in order to provide sufficient structure to ensure the accessory is assembled with the inhaler. 
Regarding claim 19, Von Hollen discloses:
Method according to claim 13, wherein said acceleration sensor (40) and/or said proximity sensor (32) are/is integrated into an accessory (10) on said inhaler (12).
Von Hollen discloses all of the elements of the method but is silent regarding “said acceleration sensor and/or said proximity sensor are/is used to verify the assembly and/or disassembly of an accessory on said inhaler.” However, Sutherland teaches an inhaler (301; Fig. 11) with an adherence monitor (304), thus being in the same field of endeavor, that further comprises a proximity sensor (214; Fig. 10) that detects the presence or absence of the inhaler within the housing (209) to ensure that an inhaler is within the monitoring device (¶0108). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Von Hollen to incorporate the proximity sensor that detects assembly of the inhaler with the accessory as taught by Sutherland in order to provide sufficient structure to ensure the accessory is assembled with the inhaler. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen in view of Tunnell et al (US 2015/0174348).
Regarding claim 7, Von Hollen discloses the accessory according to claim 1 but is silent regarding “said electronic circuitry in combination with said proximity sensor is adapted to detect the proximity, in particular the contact, of a mouthpiece of the inhaler, with skin, in particular of lips, of a person.” However, Tunnell teaches an inhaler (100; Fig. 3D) with a compliance monitor (200), thus being in the same field of endeavor, that further comprises using a proximity sensor on the monitor (200) that detects proximity to an object (i.e., the mouth) to ensure that the device records information during use by a person (¶0170). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Von Hollen to incorporate the proximity sensor that detects the proximity of an object such as a user’s mouth as taught by Tunnell in order to provide extra verification that the device takes recordings when used by a user, as recognized by Tunnell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783